PNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Office Action is in response to applicant’s communication of 6/4/2021.  Currently claims 1-13 are pending and in condition for allowance.  See below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is considered by the examiner.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus with “…an end fitting for applying the composition contained in the reservoir, the end fitting being mounted on a body of the device, the end fitting comprising at least one applying member, the applying member being supplied with composition from the reservoir by the dispensing unit, the composition passing through an intermediate chamber for storing the composition located in the end fitting, the intermediate chamber being at least partially defined by an elastically deformable wall, the intermediate chamber being situated in the end fitting between the dispensing unit and the at least one applying member…” and the “electrical supply”.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is L’Oreal (WO 2015/091044 A1), and Rueschhoff et al. (US 2006/0076361 A1), however these references fail to disclose this feature above, and further the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783